             Case 2:21-cv-02116-TJS Document 1 Filed 05/07/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AFSCME LOCAL 590                              :
HEALTH AND WELFARE FUND,                      :
by and through its Board of Trustees,         :
Yvonne Harris, Jalil M. Shafi, Lloyd          :
Frank, and Angela Cabrera,                    :
                                              :
                Plaintiffs                    :       CIVIL ACTION
                                              :
        v.                                    :       NO. __________________
                                              :
O’NEILL CONSULTING                            :
CORPORATION,                                  :
                                              :
                Defendant.                    :

                                          COMPLAINT

        Plaintiffs, AFSCME Local 590 Health and Welfare Fund (the “Fund”), by and through its

Board of Trustees, Yvonne Harris, Jalil M. Shafi, Lloyd Frank, and Angela Cabrera, bring this

action on behalf of their participants and beneficiaries against Defendant O’Neill Consulting

Corporation (“O’Neill”) under Sections 404 (breach of fiduciary duty), 409 (liability for breach

of fiduciary duty), and 502 (civil enforcement) of the Employee Retirement Income Security Act

of 1974, as amended, (“ERISA”), 29 U.S.C. §§ 1104, 1109, and 1132. The Fund seeks an order

directing O’Neill to restore losses to the Fund caused by its failure to administer the Fund in

accordance with its Administrative Services Agreement with the Fund and its duties as a

fiduciary.

                                       JURISDICTION AND VENUE

   1.        The Court has jurisdiction over this matter pursuant to Section 301(a) of the LMRA,

             29 U.S.C. § 185(a), and Sections 502(a)(3) and 502(g)(2) of ERISA, 29 U.S.C. §§

             1132(a)(3), 1132(g)(2).
     Case 2:21-cv-02116-TJS Document 1 Filed 05/07/21 Page 2 of 8




2.   Venue is proper in this District pursuant to Section 301(a) of the LMRA, 29 U.S.C. §

     185(a), Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), and 28 U.S.C. §

     1391(b), as Defendant conducts its business at its offices located in Wayne,

     Pennsylvania.

                                         PARTIES

3.   Plaintiff Fund is a jointly administered employee welfare plan within the meaning of

     Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5) and ERISA, 29 U.S.C. §§

     1002(1), (37). The Fund’s business address is 20 Brace Road, Suite 114, Cherry Hill,

     New Jersey 08034-2635.

4.   The Fund provides prescription drug benefits to participating employees of the

     University of Pennsylvania Library Department. Employees’ spouses and eligible

     dependents also participate in the Fund.

5.   The Fund is administered by a Board of Trustees (“Trustees”) in accordance with

     Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5), and exists for the exclusive

     purpose of providing health and welfare benefits to its participants and defraying the

     reasonable expenses of administering the welfare plan, in accordance with section

     404 of ERISA, 29 U.S.C. § 1104. The Fund receives contributions from the

     University of Pennsylvania in accordance with the University’s collective bargaining

     agreement with AFSCME Local 590.

6.   Plaintiffs Yvonne Harris, Jalil M. Shafi, Lloyd Frank, and Angela Cabrera are

     Trustees of the Fund pursuant to the Fund’s Agreement and Declaration of Trust

     (“Fund Trust Agreement”). A true and correct copy of the Fund Trust Agreement is

     attached to the Complaint as Exhibit A. Harris, Shafi, Frank, and Cabrera are



                                          2
      Case 2:21-cv-02116-TJS Document 1 Filed 05/07/21 Page 3 of 8




      fiduciaries of the Fund as such term is defined in Section 3(21)(A) of ERISA, 29

      U.S.C. § 1002(21)(A).

7.    At all times relevant to this action, Defendant O’Neill served as the Fund’s third party

      administrator as defined by Section 3(16)(A) of ERISA, 29 U.S.C. § 1002(16)(A).

                                FACTUAL ALLEGATIONS

8.    Under the terms of the Trust Agreement, the Trustees were authorized to enter into a

      contract with a third person, firm or corporation for the processing of claims, the

      payment of benefits, collection of and receipt of contributions, payment of premiums,

      and the performance of any other administrative or clerical work for the Fund.

      Exhibit A, § 5.4(b).

9.    On December 1, 2005, the Fund hired O’Neill to serve as the Fund’s third party

      administrator as defined by Section 3(16)(A) of ERISA, 29 U.S.C. § 1002(16)(A). In

      doing so, the Fund and O’Neill entered into an Administrative Services Agreement

      (“Agreement”). A true and correct copy of the Administrative Services Agreement is

      attached to the Complaint as Exhibit B.

10.   The Agreement sets forth in detail the services that O’Neill agreed to provide to the

      Fund as the third party administrator. See Ex. B.

11.   Under the Agreement, O’Neill’s duties to the Fund includes reviewing all premium

      payments to Independence Blue Cross for accuracy and participant eligibility;

      revising, as necessary, Independence Blue Cross billing based on eligibility; notifying

      Independence Blue Cross of additions or terminations on a monthly basis; and

      processing and issuing payments to Independence Blue Cross. See Ex. B, p. 3.




                                           3
      Case 2:21-cv-02116-TJS Document 1 Filed 05/07/21 Page 4 of 8




12.   Beginning in 2015, O’Neill’s then-President, Sue O’Neill, began transferring the day-

      to-day operations of O’Neill to John O’Neill and Pam Munnelly.

13.   Following the transfer of O’Neill’s operations to Mr. O’Neill and Ms. Munnelly, the

      Trustees discovered errors in O’Neill’s administration of the Fund.

14.   As a result, on May 3, 2018 the Fund terminated O’Neill.

15.   Following O’Neill’s termination, the Fund hired a new third party administrator,

      Benefit Processing, Inc. (“Benefit Processing”).

16.   Benefit Processing conducted an audit of payments by the Fund to Independence Blue

      Cross for prescription drug coverage.

17.   The audit revealed that, starting in 2014, O’Neill failed to terminate the prescription

      drug coverage for multiple individuals who were no longer Fund participants. This

      failure resulted in the Fund erroneously paying approximately $169,546.43 in

      prescription drug premiums between 2014 and 2019 on behalf of individuals who

      were not Fund participants to Independence Blue Cross. A true and correct copy of

      the audit results are attached to the Complaint as Exhibit C.

18.   Before the audit was conducted, the Fund had no way of knowing that the Fund was

      paying prescription drug premiums for individuals who were no longer Fund

      participants.

19.   As the third party administrator, O’Neill’s failure to terminate prescription drug

      coverage for individuals who were no longer Fund participants was an exercise in

      discretionary authority and discretionary control in dispersing Fund monies in a

      manner not authorized by the Trustees and inconsistent with the Agreement.




                                            4
      Case 2:21-cv-02116-TJS Document 1 Filed 05/07/21 Page 5 of 8




20.   By exercising discretion and control over the administration of the Fund, O’Neill was

      a fiduciary with respect to the Fund as defined by Section 3(21)(A) of ERISA, 29

      U.S.C. § 1002(21)(A)(i).

                                  ERISA ENFORCEMENT

21.   The Fund, pursuant to Section 502(a)(2) of ERISA, 29 U.S.C. § 1132(a)(2), has the

      authority to obtain appropriate relief under Section 409 of ERISA, 29 U.S.C. § 1109,

      including restoration of Fund losses caused by a fiduciary’s breach of its duties to the

      Fund.

                                          COUNT I
                                       Fiduciary Breach

22.   The Fund adopts by reference the averments and allegations of paragraphs 1 through

      21 above as though fully set forth herein.

23.   The Agreement between the Fund and O’Neill identifies O’Neill as the third party

      administrator of the Fund. See Ex. B.

24.   As the Fund’s third party administrator, O’Neill was responsible for carrying out the

      ministerial duties as described in the Agreement, determining the eligibility of

      individuals to be either Fund participants and/or beneficiaries, and if so, to pay for

      premiums on their behalf to Independence Blue Cross. See Ex. B, p. 3

25.   O’Neill acted as a fiduciary to the Fund as defined by Section 3(21)(A) of ERISA, 29

      U.S.C. § 1002(21)(A) by exercising discretionary responsibility in the administration

      of the Fund through making eligibility and payment for the Fund’s participants and

      beneficiaries.

26.   O’Neill breached its fiduciary duty to the Fund by dispersing Fund monies in a

      manner not authorized by the Trustees and not consistent with the terms of the

                                            5
         Case 2:21-cv-02116-TJS Document 1 Filed 05/07/21 Page 6 of 8




         Agreement. Specifically, O’Neill breached its fiduciary duty to the Fund by making

         payments for prescription drug premiums to Independence Blue Cross on behalf of

         individuals who were no longer Fund participants, thereby causing the Fund to suffer

         a financial loss of $169,546.43.

27.      As a fiduciary, O’Neill violated its duty of prudence under 29 U.S.C. § 1104(a)(1)(B)

         by failing to determine the eligibility of individuals seeking coverage by the Fund

         and, as a result, directing the payment of benefits for ineligible individuals.

28.      As a fiduciary, O’Neill violated its duty to administer the Fund in accordance with

         Fund documents, in violation of Section 404(a)(1)(D), 29 U.S.C. § 1104(a)(1)(D),

         including the Administrative Services Agreement, which required O’Neill to

         determine the eligibility of individuals seeking coverage by the Fund and, as a result,

         directing the payment of benefits for ineligible individuals.

29.      As a result of the foregoing breaches of its fiduciary duties and statutory duties,

         O’Neill caused monetary losses to the Fund in the amount of $169,546.43 and is

         liable under 29 U.S.C. § 1109(a).

      WHEREFORE, the Fund prays the Court enter the following relief:

             (a)      That the Court enter judgment in favor of Plaintiffs and against O’Neill,

      and that O’Neill be ordered to restore to the Fund all losses, including interest, attorneys’

      fees and costs, which were caused by its fiduciary breaches, and

             (b)     That the Court order such other relief that the Court deems just and

      appropriate.




                                                6
         Case 2:21-cv-02116-TJS Document 1 Filed 05/07/21 Page 7 of 8




                                            COUNT II
                                         Breach of Contract

30.      The Fund adopts by reference the averments and allegations of paragraphs 1 through

         29 above as though fully set forth herein.

31.      O’Neill and the Fund entered into an Administrative Services Agreement on

         December 1, 2005 (“Agreement”). See Ex. B.

32.      The terms of the Agreement require that O’Neill determine the eligibility of

         individuals to be either Fund participants and/or beneficiaries.

33.      O’Neill failed to accurately determine the eligibility of some individuals for Fund

         benefits.

34.      As a result of O’Neill’s failure to fulfill its duties under the Agreement, the Fund paid

         $169,546.43 in prescription drug premiums for individuals who were not eligible to

         receive Fund benefits.

35.      The failure of O’Neill to fulfill its duties under the Agreement is a material breach of

         the Agreement.

36.      The breach has caused the Fund injury in amount of $169,546.43.

      WHEREFORE, the Fund prays the Court enter the following relief:

             (a)     That the Court enter judgment in favor of the Fund and against O’Neill in

      the amount of $169,546.43, and that O’Neill be ordered to restore all losses, and

             (b)     That the Court order such other relief that the Court deems just and

      appropriate.




                                               7
         Case 2:21-cv-02116-TJS Document 1 Filed 05/07/21 Page 8 of 8




                                    Respectfully submitted,

                                    WILLIG, WILLIAMS & DAVIDSON

                                    ___/s/ Jessica R. Brown_____________
                                    JESSICA R BROWN, ESQUIRE
                                    PA 87322
                                    KELLY ANN BROGAN, ESQUIRE
                                    PA 74319
                                    1845 Walnut Street, 24th Floor
                                    Philadelphia, PA 19103
                                    Office:        (215) 656-3629 (JRB)
                                    Office:        (215) 656-3631 (KAB)
                                    Facsimile      (215) 656-3629
                                    Email          jbrown@wwdlaw.com
                                                   kbrogan@wwdlaw.com

                                    Counsel to Plaintiff AFSCME LOCAL 590 Health
                                    and Welfare Plan and its Board of Trustees
Dated: May 7, 2021




                                       8
